DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2035 (soil reflectivity window 2035; Page 35, line 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1208 (Fig. 79), 1264 (Fig. 79).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 8, line 10, “electrical conductivity sensors 365” should be --electrical conductivity sensors 370--.
Page 8, line 23, “the sensors mounted to the seed firmer” is repeated.
Page 15, line 31, “electrical lead 585” --electrical lead 565--, in light of Fig. 14.
Page 17, line 20, “aps” is improper.
Page 18, line 18, “conduit 493” should be --conduit 493’--.
Page 20, line 23, “prism 400’’” should be --prism 450’’’--.
Page 24, line 16-17, “emergence environment score 2441” should be --emergence environment score 2341--.
Page 26, line 33, “screen 2340” should be --screen 2320--. In light of Fig. 69.
Page 38, line 7, “associated each” should be --associated with each--.
Page 43, line 10, “such as” is incomplete.
Page 45, line 25, “header 1280” is improper, 1280 is depicted in Fig. 79 as an application unit.
Appropriate correction is required.

Claim Objections
Claim 50 is objected to because of the following informalities:
Line 7 recites “to obtain a measurement.”  Given that the measurement is used in step b. regardless of whether option i. or option ii. is measured in step a., it is understood that the measurement is obtained by measuring either option i. or ii.  However, it appears that “to obtain a measurement is recited only in option ii.  It should be clarified that the measurement is obtained when either option i. or ii. is performed.
Line 8, “uniform furrow” should be --furrow uniformity-- or --a uniform furrow measurement--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50, lines 5-6, recites “optionally a percent voids, and optionally a percent moisture variation.”  It is unclear if and to what extent Applicant intends these optional steps to limit the claim scope.  For examination purposes, these limitations will be ignored.  Claims 51-56 are rejected as dependent on a rejected base claim.
Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Regarding option ii. in line 7, claim 50 recites that a (single) measurement is obtained by measuring both a percent voids and a percent moisture variation.  The metes and bounds of the claim are unclear because it is unclear how the single measurement may be derived from two distinct measurements.  For example, the current recitation leaves open the possibility that, while both parameters are measured, only one might be obtained to determine furrow uniformity.  Claims 51-56 are rejected as dependent on a rejected base claim.
Claim 55 recites the limitation "the first wavelength" in line 1 and “the second wavelength” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 55 seemingly should depend on claim 54, and will be treated as such for further examination.

Claim Interpretation
It is noted that the claim language of claims 54 and 56 recite mathematical operations in plain English, and uses what is understood to be a combined math/English grammar to this end.  For example, the claims appear to use parentheses to group variables according to order of operation rules, even though the operations are not in the traditional form of a mathematical formula.  Particularly with claim 56, this may lead to confusion.  However, rejection under 35 U.S.C. 112(b) is withheld in light of the specification.  Particularly, Examiner relies upon page 52 of the Specification to aid in understanding how percent moisture variation is obtained in claims 54 and 56.

Allowable Subject Matter
Claims 50-56, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Morgan (WO 2016/205422) discloses measuring, with a soil apparatus drawn through a furrow (Fig. 4), a percent moisture variation (“For example, the depth can be adjusted deeper when the volumetric water content variation is greater than 5%”; [0054]).
Shibusawa (U.S. 2003/0009286) discloses that a fluctuating distance between a detecting element and the surveyed soil surface causes a decrease in the precision of measured soil features ([0011]).  Accordingly, Shibusawa discloses a distance detecting device to detect the void space between a soil sensor and the sensed soil, wherein soil characteristics are obtained by analyzing sensed soil data according to the sensed distance ([0015]-[0016]).
However, even combined, the prior art does not disclose or suggest all of the elements of claim 50, as best understood.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strnad (WO 2016/182906) discloses measuring, with a soil apparatus (Fig. 7; sensor 100B on packer wheel 264) void spaces within a trench, and percentage of trench closed ([0015]).
Zielke (U.S. 2014/0303854) discloses (Fig. 13) a soil contact sensor to detect soil voids in a seed trench ([0006], [0067]).
Upadhyaya (WO 03/023396) “One of the most important soil characteristics is the variability in soil moisture status” (Page 4, lines 22-23).
Raun (U.S. 2004/0231239) The coefficient of variation (defined as a percentage of the mean) for plant conditions in a particular plot provides meaningful insight into the nutrient requirements for the plot ([0016]).  Raun also touches on the fact that uniformity is the quality of having low variability ([0021]).
Mertins (U.S. 6,093,926) accounting for parameter variations based on a running average of data collected on the go (claim 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.A.N./Examiner, Art Unit 3671         

/Alicia Torres/Primary Examiner, Art Unit 3671